127 U.S. 775 (1888)
MARCHAND
v.
LIVANDAIS.
No. 1077.
Supreme Court of United States.
Submitted January 4, 1888.
Decided April 16, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*776 Mr. Edgar H. Farrar and Mr. Ernest B. Kruttschnitt for the motion.
Mr. C.W. Hornor and Mr. W.S. Benedict opposing.
MR. JUSTICE MILLER:
A motion is made to dismiss this cause because Charles Lafitte, the husband of the defendant in error, is not named in the writ of error as a party to the proceedings. The judgment was in favor of his wife Josephine, and he was a party authorizing her in the suit below, according to the forms of the Louisiana law, which require that the husband must be joined with the wife when she sues, whether he has any interest or not; and the plaintiff in error has served a citation on Lafitte, although he was not named in the writ of error. It may be doubtful whether Lafitte is a necessary party in this court, seeing he was not a party to the judgment. If for conformity's sake he ought to have been brought here to aid his wife in the writ of error, the citation to him is sufficient for that purpose. The motion to dismiss the case is overruled.